Citation Nr: 1044610	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-12 997	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for onychomycosis to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hyperglycemia to 
include as due to exposure to Agent Orange. 

3.  Entitlement to service connection for hypertension to include 
as secondary to service connection for posttraumatic stress 
disorder. 

4.  Entitlement to service connection for tinea cruris to include 
as due to exposure to Agent Orange.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1965 to August 1968, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND 

On the application to reopen the claim of service connection for 
onychomycosis.  In a rating decision in September 2004, the RO 
denied service connection for onychomycosis, a fungal infection, 
on the grounds that there was no diagnosis or treatment for the 
condition in service and no evidence of a link between 
onychomycosis shown after service and service.  

In June 2005, the Veteran applied to "reopen" the claim of 
service connection for a bilateral foot condition.  In a rating 
decision in December 2005, the RO reopen the claim and then 
denied the claim on the merits.

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).


Under The Veterans Claims Assistance Act of 2000 (VCAA), in a new 
and material evidence claim, the VCAA notice must include the 
evidence and information that is necessary to reopen the claim, 
the evidence and information that is necessary to establish the 
underlying claim for the benefit sought, and the basis for the 
prior denial of the claim.   Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In this case, there is no document that satisfies the VCAA notice 
requirements as interpreted in Kent.   In order to cure the 
procedural due process deficiency, further VCAA notice is 
required. 

On the claim of service connection for hyperglycemia to include 
as due to exposure to Agent Orange, on VA Agent Orange 
examination in June 2005, the assessment was hyperglycemia and to 
rule out diabetes.  In September 2004, the Veteran's blood 
glucose level was 126.  In October 2005, the Veteran's blood 
glucose level was 115.  [The normal range of blood glucose is 70 
to 115].  As the evidence of record is insufficient to decide the 
claim on all theories of entitlement, further development under 
the duty to assist is needed.   

On the claim of service connection for hypertension to include as 
secondary to service connection for posttraumatic stress 
disorder, VA records show that the Veteran is on medication for 
hypertension.  As the evidence of record is insufficient to 
decide the claim on all theories of entitlement, further 
development under the duty to assist is needed.   

On the claim of service connection for tinea cruris to include as 
due to exposure to Agent Orange, VA records show that the Veteran 
has been treated for tinea cruris.  as the evidence of record is 
insufficient to decide the claim on all theories of entitlement, 
further development under the duty to assist is needed. 






Accordingly, the case is REMANDED for the following action:

1.  On the claim to reopen, ensure VCAA 
compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), pertaining to the basis for 
the prior denial of the claim, that is, no 
diagnosis or treatment of the condition in 
service and no evidence of a link between 
onychomycosis, a type of fungal infection 
to include tinea pedis, shown after 
service and service. 

The notice must include the type of 
evidence needed to substantiate the claim 
of service connection on a direct basis, 
including as due to exposure to Agent 
Orange.  As there is no presumption of 
service connection for a fungal disease, 
variously diagnosed, based on exposure to 
Agent Orange, the Veteran should be 
notified that he still can establishing 
service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

2.  On the claim of service connection for 
hyperglycemia to include as due to 
exposure to Agent Orange, afford the 
Veteran a VA examination to determine 
whether the Veteran has diabetes mellitus, 
type 2.   









3.  On the claim of service connection for 
hypertension to include as secondary to 
service connection for posttraumatic 
stress disorder, afford the Veteran a VA 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that 
hypertension is caused by or aggravated by 
service service-connected posttraumatic 
stress disorder, considering accepted 
medical principles and a review of the 
medical literature. 

In this context, the term "aggravation" 
means a permanent increase in severity; 
that is, an irreversible worsening of 
hypertension beyond the natural clinical 
course and character of the condition as 
contrasted to a temporary worsening of 
symptoms.

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the 
posttraumatic stress disorder, is not more 
likely than any other to cause or to 
aggravate the Veteran's hypertension and 
that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge.

The claims file must be made available to 
the examiner for review.


4.  On the claim of service connection for 
tinea cruris to include as due to exposure 
to Agent Orange, as there is no 
presumption of service connection for a 
fungal disease, variously diagnosed, 
including as tinea cruris, based on 
exposure to Agent Orange, the Veteran 
should be notified that he still can 
establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

5.  After the requested development is 
completed, adjudicate the claims, 
including secondary service connection 
where appropriate.  If any benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010.



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


